Title: From John Adams to John Bondfield, 14 May 1780
From: Adams, John
To: Bondfield, John


     
      Sir
      Paris May 14. 1780
     
     Yours of 6 May, from Bourdeaux, I have received. The Negotiations on foot among the maritime neutral powers, are very favourable to America and her Allies, and they ought to convince England, a Posteriori, of which a very simple Proscess of Reasoning a Priori, might have made clear to them, many years ago, on it, that it is the Interest of all the Maritime Powers, to Secure the Independance of America, and to reduce the dangerous Domination of Great Britain upon the seas. But they think all Mankind made for their Use, and that there is no Providence, for any other nation. Quite as selfish and as blind as the Jews, there is no present probability of their opening their Eyes to their true Interest, and safety.
     The News however which both they and the french, have received from the West Indies, is very discouraging to them. Piquet, has not suffered Parker and Rowley, to get any Advantage of him. He has run about the seas there as he pleased in Spight of them. Has fought with inferiour force, and got the better, tho wounded. He has protected his Convoys. Guichen is arrived. The English Expedition is disconcerted, and the Utmost terror Spread thro all their Islands, and Clinton on 29 March had not Charlstown. The french and Spanish Armament will thicken the Plot, and compleat their confusion. This will give additional Spirits to the maritime Powers, to Ireland, to the Committees and Associations in England, and if not produce Peace, make the War easy to the Ennemies of Britain.
     I know how to pity, Mr. Lee and Mr. Izard, because I know by Experience a little of the feelings. I underwent a similar operation last year, for a longer time. I bore it with as much Patience and Philosophy as I could. But every body will not always bear.
     My wine is not yet come. I am, sir, your obliged humble servt.
    